343 F.2d 755
Mrs. Dagmar C. JOSEPH, Appellant,v.UNITED STATES of America, Appellee.
No. 21449.
United States Court of Appeals Fifth Circuit.
April 6, 1965, Rehearing Denied May 21, 1965.

Richard A. Dowling, New Orleans, La., for appellant.
Gene S. Palmisiano, Louis R. Lucas, Asst. U.S. Attys., New Orleans, La., Louis C. La Cour, U.S. Atty., for appellee.
Before WISDOM and GEWIN, Circuit Judges, and BOOTLE, District Judge.
PER CURIAM:


1
The appellant-defendant was convicted of a violation of 18 U.S.C. 2314 and prosecutes this appeal.


2
The court finds no merit in appellant's contentions that she was improperly denied a continuance and a bill of particulars.  Both of these matters rest within the sound discretion of the trial judge and will be reviewed only when there is clear abuse.  Taylor v. United States, 279 F.2d 10 (5th Cir. 1960); Robertson v. United States, 263 F.2d 872 (5th Cir. 1959).  Clearly, no such abuse is shown by the present record.  In regard to the refusal to grant a continuance it is noted that the original complaint was filed on June 4, 1962 and the case did not come to trial until January 21, 1964.  The fact that the defendant had three different attorneys during the process of her conviction does not change the result since the record indicates that all facets of her case were adequately explored.


3
It is further shown by the record that the jury verdict was amply supported by the evidence.  The judgment is therefore affirmed.